Napton, J.
This suit is against the sureties on the bond of an executor, and the defense set up in their an*153swers was, that the several sureties “ signed the bond on the parol agreement made at the time by the executor with them, that he would procure other additional sureties, and would also furnish them an indemnity bond.” Such defenses have been decided worthless in the case of the State to use of Bothrick v. Potter, 63 Mo. 212, and State ex rel. J. S. Brown, Admr., v. Baker, Admr., 64 Mo. 167. In accordance with these decisions, the judgment must be reversed and the cause remanded.
All concur.
Eeversed.